EXHIBIT 10.7.1
FIRST AMENDMENT TO YARN SUPPLY AGREEMENT
          This First Amendment to Yarn Supply Agreement (this “First Amendment”)
is made as of the 26th day of June, 2009, by and between Parkdale Mills, Inc., a
North Carolina corporation, and Parkdale America, LLC, a North Carolina limited
liability company (collectively, “Parkdale”), and Delta Apparel, Inc., a Georgia
corporation (“Delta”).
          WHEREAS, Parkdale and Delta entered into that certain Yarn Supply
Agreement dated as of January 5, 2005 with respect to the supply of yarn by
Parkdale to Delta (the “Agreement”); and
          WHEREAS, Parkdale and Delta desire to amend the Agreement as set forth
in this First Amendment;
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Capitalized terms not otherwise defined in this First Amendment shall
have the meanings ascribed thereto in the Agreement;
     2. The Term of the Agreement is hereby extended until December 31, 2011.
     3. Effective as of July 1, 2009, Exhibits B and C to the Agreement are
amended and replaced in their entirety by Exhibits B and C attached to this
First Amendment.
     4. Except as expressly set forth in this First Amendment, all terms and
conditions of the Agreement shall remain in full force and effect. In the event
of any conflict between the terms and conditions of this First Amendment and any
of the terms and conditions of the Agreement, the terms and conditions of this
First Amendment shall control.
     5. This First Amendment shall be governed and controlled as to validity,
enforcement, interpretation, construction, and effect, and in all other
respects, by the laws of the State of North Carolina, without regard to
principles of conflict of law.
     6. This First Amendment may be executed in multiple counterparts, each of
which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective duly authorized officers as of the day and year first above
written.

                  PARKDALE MILLS, INC.    
 
           
 
  By:
Name:   /s/ Charles S. Heilig III
 
Charles S. Heilig III    
 
  Title:   Executive Vice President    
 
                PARKDALE AMERICA LLC    
 
           
 
  By:
Name:   /s/ Charles S. Heilig III
 
Charles S. Heilig III    
 
  Title:   Executive Vice President    
 
                DELTA APPAREL, INC.    
 
           
 
  By:
Name:   /s/ Robert W. Humphreys
 
Robert W. Humphreys    
 
  Title:   Chairman and CEO    

 



--------------------------------------------------------------------------------



 



Exhibit B
Purchase Price of Yarn:
     The purchase price for each pound of Yarn delivered shall be calculated in
accordance with the following formula: Purchase Price = [(A + B) ÷ C] + D

     
Where:
  A = Cost Price
 
  B = Basis, as set forth in the table below
 
  C = 1.00 — applicable waste factor set forth in the table below (in decimal
format)
 
  D = Applicable conversion price set forth in the table below

Basis, Waste Factors, and Conversion Prices

                          Conversion             $ per Polyester / Cotton  
Basis   Waste   pound
8/1 50/50 (OES Backing)
  *   *   *
10/1 50/50 (OES Backing)
  *   *   *
15/1 50/50 (OES Backing)
  *   *   *
14/1 50/50 (OES)
  *   *   *
16/1 50/50(OES)
  *   *   *
18/1 50/50(OES)
  *   *   *
20/1 50/50(OES)
  *   *   *
22/1 50/50(OES)
  *   *   *
26/1 50/50 (OES)
  *   *   *
Air Jet
           
20/1 100% AJ
  *   *   *
16/1 50/50 AJ
  *   *   *
26/1 50/50 AJ
  *   *   *
28/1 50/50 AJ
  *   *   *
100% Open End
           
14/1 100% KPOE
  *   *   *
16/1 100% KPOE
  *   *   *
17/1 100% KPOE
  *   *   *
17.5/1 100% KPOE
  *   *   *
18/1 100% KPOE
  *   *   *
19/1 100% KPOE
  *   *   *
20/1 100% KPOE
  *   *   *
22/1 100% KPOE
  *   *   *
24/1 100% KPOE
  *   *   *
26/1 100% KPOE
  *   *   *
28/1 100% KPOE
  *   *   *
30/1 100% KPOE
  *   *   *

 

*   Portions of this exhibit have been omitted pursuant to a request for
confidential information and have been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



                          Conversion             $ per Polyester / Cotton  
Basis   Waste   pound
Open End Heather
           
14/1 90/10 KPOE
  *   *   *
16/1 90/10 KPOE
  *   *   *
17/1 90/10 KPOE
  *   *   *
18/1 90/10 KPOE
  *   *   *
20/1 90/10 KPOE
  *   *   *
22/1 90/10 KPOE
  *   *   *
24/1 90/10 KPOE
  *   *   *
28/1 90/10 KPOE
  *   *   *
30/1 90/10 KPOE
  *   *   *
14/1 99/1 KPOE
  *   *   *
16/1 99/1 KPOE
  *   *   *
17/1 99/1 KPOE
  *   *   *
18/1 99/1 KPOE
  *   *   *
20/1 99/1 KPOE
  *   *   *
22/1 99/1 KPOE
  *   *   *
Tri-Blend
           
14/1 50/40/10 Open End
  *   *   *
16/1 50/40/10 Open End
  *   *   *
18/1 50/40/10 Open End
  *   *   *
22/1 50/40/10 Open End
  *   *   *
26/1 50/40/10 Open End
  *   *   *
14/1 50/49/1 Open End
  *   *   *
16/1 50/49/1 Open End
  *   *   *
18/1 50/49/1 Open End
  *   *   *
22/1 50/49/1 Open End
  *   *   *
26/1 50/49/1 Open End
  *   *   *
Ring Spun
           
16/1 100% KPRS
  *   *   *
17/1 100% KPRS
  *   *   *
18/1 100% KPRS
  *   *   *
19/1 100% KPRS
  *   *   *
20/1 100% KPRS
  *   *   *
22/1 100% KPRS
  *   *   *
26/1 100% KPRS
  *   *   *
28/1 100% KPRS
  *   *   *
16/1 100% CPRS
  *   *   *
18/1 100% CPRS
  *   *   *
20/1 100% CPRS
  *   *   *
22/1 100% CPRS
  *   *   *
30/1 100% CPRS
  *   *   *
18/1 100% CPRS 50/50
  *   *   *
20/1 100% CPRS 50/50
  *   *   *
26/1 100% CPRS 50/50
  *   *   *
30/1 100% CPRS 50/50
  *   *   *
40/1 100% CPRS
  *   *   *

 

*   Portions of this exhibit have been omitted pursuant to a request for
confidential information and have been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



                          Conversion             $ per Polyester / Cotton  
Basis   Waste   pound
Ring Spun Heather
           
28/1 99/1 KPRS
  *   *   *
16/1 90/10 KPRS
  *   *   *
17/1 90/10 KPRS
  *   *   *
18/1 90/10 KPRS
  *   *   *
19/1 90/10 KPRS
  *   *   *
20/1 90/10 KPRS
  *   *   *
30/1 90/10 KPRS
  *   *   *
18/1 90/10 CPRS
  *   *   *
30/1 90/10 CPRS
  *   *   *

 

*   Portions of this exhibit have been omitted pursuant to a request for
confidential information and have been filed separately with the Securities and
Exchange Commission.

This Exhibit B shall be amended from time to time to add basis, waste factors,
and conversion prices per pound for Yarn Counts required by Delta or any of its
Subsidiaries not set forth above, as agreed to by the parties in their
reasonable discretion.
The Cost Price per pound shall be adjusted over the term of this Agreement as
described on Exhibit C and shall be calculated for any given period based on the
weighted average of cotton prices fixed for that period pursuant to Exhibit C.
The Basis per pound shall be adjusted over the term of this Agreement on an
annual basis on each anniversary date of the Agreement.
Cotton Prices:
Parkdale shall purchase cotton at prices determined by Delta in accordance with
Exhibit C attached hereto.
 

*   Portions of this exhibit have been omitted pursuant to a request for
confidential information and have been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



Exhibit C
Cotton Pricing:
Parkdale is responsible for purchasing the cotton. Delta is responsible for
fixing the cotton price in accordance with the existing yarn pricing formula in
place with the Agreement and the following procedure:
For each period during the term of the Agreement, Delta shall prior to the
respective dates set forth below (i) deliver fixation orders to Parkdale in
writing for cotton at a price per pound or a range of acceptable prices per
pound for the applicable NY futures cover month in multiples of 100 bales or
(ii) transfer to a brokerage account of Parkdale an equivalent number of ICE
cotton futures.
Schedule for Cotton Price Fixations

          Months   Prices to be fixed no later than:   Cover Month
 
       
Jan, Feb, Mar
  The latest business day closest to but not exceeding December 25th   March
 
       
Apr, May
  The latest business day closest to but not exceeding March 25th   May
 
       
Jun, Jul
  The latest business day closest to but not exceeding May 25th   July
 
       
Aug, Sep
  The latest business day closest to but not exceeding July 25th   October
 
       
Oct, Nov, Dec
  The latest business day closest to but not exceeding September 24th   December

In the event that the number of bales fixed for any pricing period exceeds the
actual cotton content of the yarn delivered by Parkdale during such period, the
excess cotton fixation will be rolled forward to the next period at the price
for the current period and Delta shall reimburse Parkdale’s carrying costs for
the excess cotton fixation until such fixation is exhausted. Carrying costs are
* per bale per month and shall accrue after two weeks of the following period
(e.g. unused cotton on March 31st will be subject to carrying charges if still
unused on April 14th. Accrued carrying costs shall be paid by Delta on a pricing
period basis or upon demand by Parkdale.
 

*   Portions of this exhibit have been omitted pursuant to a request for
confidential information and have been filed separately with the Securities and
Exchange Commission.

In the event that the actual cotton content of the yarn delivered by Parkdale
during such period exceeds the number of bales fixed for that period Delta may
elect to cover the shortfall using the next period’s fixations at the next
period’s price.
For example assume 8,000 bales are fixed for the second period basis May at 50
cents and 5,000 bales are fixed for the third period basis July at 52 cents. The
actual cotton consumed for the second period is 10,000 bales. Delta may elect to
utilize fixations for 2,000 bales from the third period at 52 cents. In this
case, fixations for 2,000 bales would be rolled to the second period making the
second period’s price the average of .5040 (8,000 @ .5000 and 2,000 @ .5200).
There would then be fixations for 3,000 bales remaining for the third period at
.5200.
In the event that Delta fails to fix the price of cotton for any period prior to
the respective date set forth above and Delta does not elect to roll fixations
back, Parkdale shall have the right to fix the cotton price for that period. If
Delta fails to fix the price of cotton for any period in quantities that are
sufficient for Parkdale to fulfill the purchase orders for yarn issued by Delta
for delivery during that period the applicable market price for such excess yarn
shall be equal to the price fixed by Parkdale if Parkdale manufactures such
excess yarn from cotton delivered to it pursuant to futures contracts, or
Parkdale’s cost to obtain cotton in the spot market if Parkdale manufactures
such excess yarn from cotton purchased by it in the spot market.

 



--------------------------------------------------------------------------------



 



The amount of cotton bales consumed in the period shall be based on invoice date
and shall be derived using the following formula:

     
 
        ((Y x P) / (1-W))/500
 
   
 
        Where:
 
   
 
  Y = Pounds of Yarn
 
  P = Percent of Cotton
 
  W = Waste Factor in decimal format (for example: 5% would be .05)

    All fixation orders and executions must be promptly confirmed in writing by
any of the respective representatives listed below or otherwise designated by
written notice.

Individuals Responsible for Fixation Orders/Execution:

         
 
  Delta   Parkdale
 
       
 
  Will McGhee   Jim Martin
 
      Gene Frye
 
      Andy Warlick

 

*   Portions of this exhibit have been omitted pursuant to a request for
confidential information and have been filed separately with the Securities and
Exchange Commission

 